Case 0:18-cv-60995-RKA Document 122 Entered on FLSD Docket 04/30/2019 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION

   ZACHARY PAUL CRUZ,                                  )
                                                       )
          Plaintiff,                                   )
                                                       )
   v.                                                  )         Case No. 0:18-cv-60995
                                                       )
   CAPTAIN SHEREA GREEN, in her                        )      JURY TRIAL DEMANDED
   individual capacity, et al.                         )
                                                       )
          Defendants.                                  )

            PLAINTIFF’S ACCEPTANCE OF DEFENDANT SHEREA GREEN’S
                      SECOND PROPOSAL FOR SETTLEMENT



         Plaintiff, ZACHARY PAUL CRUZ, now serves his Acceptance of Defendant Green’s

  Second Proposal for Settlement to Plaintiff pursuant to Florida Rule of Civil Procedure 1.442

  and Florida Statute 768.79 as follows:

         1. This Acceptance of Proposal for Settlement by Plaintiff, ZACHARY PAUL CRUZ,

             from Defendant CAPTAIN SHEREA GREEN, is made pursuant to Florida Rule of

             Civil Procedure 1.442 and Florida Statute 768.79.

         2. Plaintiff’s Acceptance of the Offer shall effect an entry of judgment under Rule 54 of

             the Florida Rules of Civil Procedure, dismissing with prejudice all of Plaintiff’s

             claims against Defendant CAPTAIN SHEREA GREEN.

         3. The particular and relevant conditions of the proposal are that, upon the filing of this

             Acceptance, Defendant will pay the settlement to Plaintiff within thirty (30) days

             from the date of the entry of judgment under Rule 54 of the Federal Rules of Civil

             Procedure, as well as providing Defendant with an executed release of all claims


                                                  1
Case 0:18-cv-60995-RKA Document 122 Entered on FLSD Docket 04/30/2019 Page 2 of 4




           (including claims for punitive damages, costs, interest and attorney’s fees) against

           Defendant.

        4. The total amount of the Settlement is THREE THOUSAND DOLLARS

           ($3,000.00). There are no non-monetary terms in the Offer and Acceptance, other

           than those stated in paragraph 3 above regarding the entry of judgment dismissing

           Plaintiff’s claims against Defendant, Captain Sherea Green, and Release.

        5. The claims being made by Plaintiff include a claim for punitive damages. This

           Acceptance of the $3,000.00 Proposal for Settlement does include punitive damages,

           so that by this Acceptance by Plaintiff, all claims Plaintiff is making, including

           punitive damages, are settled. Thus, the full amount of the Settlement is to discharge

           the claim for compensatory, punitive, and any and all other damages claimed by

           Plaintiff, including fees, interest and taxable costs.

        6. The claims being made by Plaintiff includes a claim for attorney fees. The amount

           offered includes claims for attorney's fees under applicable federal and state law.

           Thus, by this Acceptance by Plaintiff, all claims he is making, including claims for

           attorney's fees and costs, including expert costs, are settled.

        Respectfully Submitted this 30th day of April 2019,


                                               /s/ DALLAS S. LEPIERRE
                                               Dallas S. LePierre
                                               Florida Bar No. 101126

                                               /s/MARIO B. WILLIAMS
                                               Mario B. Williams
                                               Ga. Bar No. 235254




                                                  2
Case 0:18-cv-60995-RKA Document 122 Entered on FLSD Docket 04/30/2019 Page 3 of 4




  NEXUS DERECHOS HUMANOS ATTORNEYS, INC.
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  (404) 254-0442 Telephone
  (404) 935-9391 Facsimile
  dlepierre@ndh-law.com
  mwilliams@ndh-law.com
  Counsel for Plaintiff




                                        3
Case 0:18-cv-60995-RKA Document 122 Entered on FLSD Docket 04/30/2019 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                           SERVICE LIST

                         Zachary Paul Cruz v. Captain Sherea Green, et al.
                                   Case No.: 0:18-ca-60995-KMM
             United States District Court, Southern District of Florida – Fort Lauderdale

  Beth Jeanne Leahy
  Walton Lantaff Schroeder & Carson
  110 E Broward Boulevard
  Suite 2000
  Fort Lauderdale, FL 33301
  Counsel for Captain Sherea Green

         Respectfully Submitted this 30th day of April 2019,


                                                 /s/ DALLAS S. LEPIERRE
                                                 Dallas S. LePierre (Florida Bar No. 101126)

                                                 /s/MARIO B. WILLIAMS
                                                 Mario B. Williams (Ga. Bar No. 235254)


  NEXUS DERECHOS HUMANOS ATTORNEYS, INC.
  44 Broad Street, NW, Suite 200
  Atlanta, Georgia 30303
  (404) 254-0442 Telephone
  (404) 935-9391 Facsimile
  dlepierre@ndh-law.com
  mwilliams@ndh-law.com
  Counsel for Plaintiff



                                                    4
